COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      1221 Eldridge Road, Inc. v. Life Changing Ministries and Fellowship,
                          Inc. Eric Stephens, and Jennifer Stephens

Appellate case number:    01-14-00893-CV

Trial court case number: 13-CCV-050162

Trial court:              County Court at Law No. 1 of Fort Bend County

       It is ordered that Appellees’ Motion for Panel Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Justices Higley, Huddle, and Lloyd


Date: April 5, 2016